Citation Nr: 1203264	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  06-33 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for left lower extremity alcoholic neuropathy, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).

2.  .  Entitlement to service connection for right lower extremity alcoholic neuropathy, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the RO.

In March 2007, the Veteran testified at a hearing before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file.

In August 2007 and November 2008, the Board remanded the case to the RO for additional development of the record.

In August 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).

The Board reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in his claims file.

The issue of an increased rating for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  


FINDING OF FACT

The disability manifested by alcoholic neuropathy involving the lower extremities is at least as likely as not caused by alcohol dependence due to the service-connected PTSD.  


CONCLUSION OF LAWS

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by alcoholic neuropathy of the left lower extremity is proximately due to or the result of his service-connected posttraumatic stress disorder.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011). 

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by alcoholic neuropathy of the right lower extremity is proximately due to or the result of his service-connected posttraumatic stress disorder.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Since the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required. 


Legal Criteria and Analysis

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

During the pendency of the Veteran's service connection claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3). 

With respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m) (2011). 

The Federal Circuit held that a Veteran may be service connected for a disability resulting from alcohol or drug abuse where that abuse is secondary to, or is a symptom of, a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

The Veteran contends that his bilateral lower extremity alcoholic neuropathy is caused by the service-connected PTSD.  

Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability that is service connected; and (3) competent evidence of a nexus between the two. 

The Veteran's service treatment records, to include the pre-induction and separation examinations and associated medical history reports, contain no evidence of an alcohol problem.

An October 2001 VA treatment record indicates the Veteran reported having a remote history of alcohol abuse and using alcohol to numb his feelings and for sleep.  He denied having any current heavy drinking, but still had occasional drinks mostly on weekends.  The psychologist indicated that the Veteran was likely underreporting his current intake.

A year later, in October 2002, the Veteran treated by VA for alcohol rehabilitation.  He reported that he had been drinking since Vietnam.  His last admission into a CTAD program was in 1991 when he had been drinking.  He initially started drinking at age 12 with increased and problematic use beginning in 1970 after he separated from service.  His drinking increased significantly over the past 4 to 5 months.  

An October 2003 VA treatment record shows the Veteran was found to have some neuropathy and noted to have been seen by a neurologist during the previous fall.  He was initially diagnosed with Parkinson's disease, but this was later changed to Wernicke-Korsakoff's residuals.  The current impression was that of Wernicke-Korsakoff residuals in a patient with neurologic symptoms due to heavy alcohol consumption in the past and alcoholic neuropathy.  

On this record, the first two elements to establish service connection on a secondary basis are met.  

In August 2008, the Veteran was afforded a VA examination to determine the etiology of the claimed peripheral neuropathy.  He noted having an onset of numbness in the lower extremities in 1999.  Based on a review of the claims file and an examination of the Veteran, the examiner diagnosed bilateral alcohol neuropathy in the lower extremities, which was not to be secondary to PTSD.  

The examiner opined that it was as likely as not that the Veteran's excessive alcohol consumption resulted in alcoholic neuropathy of the bilateral lower extremities; thus, the bilateral lower extremity neuropathy would not be secondary to the service-connected PTSD.  

The examiner's rationale was that the Veteran's drinking and problematic usage predated military service and was resumed in 1991 after completion of a rehabilitation program.  The Veteran was readmitted to CTAD in 2002, and his psychiatric diagnoses at the time of his rehabilitation programs did not include PTSD.

The Board subsequently determined that the VA examination was inadequate due to inaccuracies in the examination report as to the Veteran's drinking history and onset of PTSD.  Consequently, a VHA opinion was sought in August 2011.

In response to the request, a VHA psychiatric specialist reviewed the claims file and noted pertinent aspects of the Veteran's history.  He found no evidence of alcohol misuse, abuse or dependence prior to the Veteran's military service; rather, the evidence indicated that the Veteran's problematic use began after the military.  

The reviewing medical specialist commented that people with PTSD generally were more likely than others with similar backgrounds to have alcohol use disorders after being diagnosed with PTSD and that being diagnosed with PTSD increased the risk of developing an alcohol use disorder.  

The reviewing medical specialist opined that the Veteran's alcohol dependence was at least as likely as not caused by his service-connected PTSD.

Although there is conflicting evidence as to whether the Veteran's alcohol dependence is secondary to the service-connected PTSD, the Board finds that the VHA opinion is more persuasive and probative since the psychiatrist accurately summarized the Veteran's history and provided a well reasoned rationale.  As noted previously, the VA examiner reported incorrect information, which may have influenced his ultimate opinion.

It is the Board's principal responsibility to assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Thus, on this record, the Board finds the evidence to be in relative equipoise in showing that the peripheral neuropathy of the lower extremities as likely as not is due chronic alcohol abuse that is due to the service-connected PTSD.



ORDER

Service connection for left lower extremity alcoholic neuropathy is granted.

Service connection for right lower extremity alcoholic neuropathy is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


